DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/590422 filed 2/1/22.  
Claims 1-20 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 6/16/22 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 103(a) as being obvious over MILLER (EP0209997A1; 1/1987) in combination with ZHANG ET AL. (WO2016073183; 5/2016) and LOEZOS ET AL. (US PG PUB 20040260140) in their entirety.  Hereby referred to as MILLER, ZHANG and LOEZOS.  
Regarding claim 1-20:
MILLER discloses a catalytically active material for dewaxing of hydrocarbon feedstock, comprising a metal component of group VIII, and non-compulsory other catalytically active metals such as molybdenum, including sulfide forms, and comprising a molecular sieve - silica alumino phosphate (for example, SAPO-11 (claim 4)) (claim 1, p. 18, lines 20-25, 35-38).  A catalytically active material may be obtained by impregnation of a molecular sieve (p.18, lines 27-31). Therein the physical form of a silica alumino phosphate catalyst depends on the type of catalytic reactor used and may be in a form of pellets or powder and desirable pressed together with silicon dioxide or a binder from aluminum oxide and from silicon dioxide/aluminum oxide (silica-alumina) or titanium dioxide (p.19, lines 8-15, p.20, lines 17-21, p.21, lines 9-18).  In particular, in Example 1 SAPO-11 zeolite was mixed with aluminum oxide and formed into an extrudate, dried, decrepitated, and then the decrepitated support was impregnated with a platinum precursor solution, dried and decrepitated in the air. Obtained catalyst was further used in the process of dewaxing in presence of hydrogen (Example 2).
MILLER discloses a method for dewaxing of hydrocarbon feedstock (p.4, line 13 - p.5, line 17) in presence of hydrogen under dewaxing conditions in presence of afore said catalytically active material (p.2, lines 27-34, p.19, line 20 - p.20, line 14).  Since MILLER basic components of a catalytically active material are similar and the catalytically active material is obtained by impregnation of pre-formed support, i.e., the catalytically active material is obtained by the same method ([0027], [0031], [0022]).  One of ordinary skilled in the art would recognize that the same catalytically active material would be obtained as disclosed claims; such as wherein 25 wppm - 1000 wppm carbon as carbon material is present in the support, excluding the supported active metal components, and wherein 40-60% of said metal component is dispersed on said molecular sieve and 40-60% of said metal component is dispersed on the said metal oxide.
However, in combination with MILLER, ZHANG teaches in Examples 11-13, that catalysts based on bonded aluminum oxide were obtained by extrusion using 65 mass% of ZSM-48 samples, corresponding to Examples 5, 7 and 9, and 35 mass% of aluminum oxide-based binder, having a surface area of about more than 200 m2/g.  Obtained extrudates were decrepitated in nitrogen (3 hours at 1000°F), ammonia was replaced with an ammonia nitrate solution and then decrepitated in the air (6 hours at 1000°F).  H-type extrudates were further treated with vapor before testing to achieve at least 80% isomerization of decane at 90% decane conversion under decane isomerization conditions. Obtained vapor-treated extrudates were further impregnated to 0.6 weight% Pt with tetra-ammin-platinum nitrate with further decrepitating in the air (3 hours at 680°F) (see also [0050], where vapor treatment is disclosed).  ZHANG also teaches that the catalyst is used in the method for dewaxing of hydrocarbon feedstock in presence of hydrogen under dewaxing conditions ([0066], [0097]-[0108]).
ZHANG further teaches that the metal component may be Pt, Pd or a mixture thereof and also may be a combination of a non-precious metal of group VIII with a metal of group VI, preferably, Ni with Mo or W ([0101]).  ZHANG specifies that a catalyst comprising a hydrogenation metal may also be sulfide before use ([0050]), i.e., the metal component will be in a form of a sulfide.
LOEZOS in combination with MILLER and ZHANG further teaches additional catalyst support systems.  LOEZOS discloses a catalyst for hydroisomerization of light paraffines (dewaxing), comprising a zeolite selected from a group consisting of zeolites of CON and TUN type and at least one metal of group VIII (abstract). Therein zeolite may be decrepitated in gas vapor at the temperature from about 200°C to about 800°C during time period from 1 to 48 hours or more (column 8, lines 48-51).  Zeolites prepared to be used in these methods, may have very different physical forms, for example, extrudates (column 9, lines 5-9).  Zeolite hydroisomerization catalysts of CON or TUN type according to this invention may be used with a binder or matrix. Examples of non-organic matrix materials include a binder based on silicon dioxide, aluminum oxide or silicon dioxide / aluminum oxide (silica-alumina), titanium dioxide (column 9, lines 25-30). Aforementioned metals of group VIII may be combined or included into zeolites of CON or TUN type by any of the multiple ways, for example, by impregnation (column 9, lines 43-46).  LOEZOS further discloses a method for hydroisomerization of hydrocarbon feedstock (column 10, lines 1-13) under conditions of hydroisomerization and in presence of hydrogen with use of the said catalyst (column 11, lines 14-27).  LOEZOS also teaches that the hydroisomerization catalyst may comprise, for example, platinum, palladium or combinations thereof (column 9, lines 31-42).
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize MILLER, ZHANG and LOEZOS catalyst system and methods to operate and function as the claimed invention, and the motivation to combine is that MILLER, ZHANG and LOEZOS are from the same endeavor of catalytic systems and methods formulations; and one of ordinary skilled in the art would recognize that these catalytic system have overlapping catalyst components.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
In addition, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  
/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771